Citation Nr: 0310465	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  95-01 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	John M. Kennedy, Jr., attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1942 to December 
1945.

This appeal came to the Board of Veterans' Appeals (Board) 
from April 1993 and later RO decisions that denied service 
connection for a back disorder, bilateral hearing loss, and a 
shrapnel wound scar of the right arm.  A hearing officer 
decision in September 1994 granted service connection for the 
shrapnel wound scar of the right arm.  In April 1998, the 
Board denied the claims for service connection for a back 
disorder and bilateral hearing loss as not well grounded.

The veteran appealed the April 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and he appointed John M. Kennedy, Jr, attorney, to represent 
him.  In an October 2000 memorandum decision, the Court 
vacated the Board's April 1998 decision and remanded the case 
for further development and readjudication.  In November 
2000, the Court entered judgment.  Thereafter, the case was 
returned to the Board. 

In May 2001, the Board remanded the case to the RO for 
additional development.  An August 2001 RO rating decision 
granted service connection for bilateral hearing loss and 
assigned a zero percent rating for this condition, effective 
from November 1993.

In a March 2002 decision, the Board classified the issue of 
service connection for a back disorder as entitlement to 
service connection for a low back disorder and entitlement to 
service connection for a cervical spine disorder.  The Board 
granted service connection for lumbosacral scoliosis with 
degenerative disc disease of the lumbar spine and 
degenerative joint disease of the lumbosacral spine.  At that 
time and in February 2003, the Board also undertook 
additional development on the issue of entitlement to service 
connection for a cervical spine disability, pursuant to 
authority under 38 C.F.R. § 19.9(a)(2) (2002).  The veteran 
and his attorney were notified of the Board's development 
actions in April 2002 and March 2003.

In correspondence dated in January 2002, the veteran 
submitted a notice of disagreement with the evaluation 
assigned for the bilateral hearing loss in the August 2001 RO 
rating decision.  The August 2001 RO rating decision also 
granted service connection for bilateral tinnitus and 
assigned a 10 percent evaluation for this condition, 
effective from August 2001, and denied a compensable 
evaluation based on multiple noncompensable service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324 
(2002).  In the January 2002 correspondence, the veteran also 
disagreed with the effective date assigned for the grant of 
service connection for the bilateral tinnitus and the denial 
of a compensable evaluation based on multiple noncompensable 
service-connected disabilities.  The Board will address those 
issues in the remand section of this decision.

The record raises an informal claim for separate compensable 
evaluations for the veteran's tinnitus of each ear under 
diagnostic code 6260 with consideration of the provisions of 
38 C.F.R. § 4.25 (2002).  Wanner v. Principi, 17 Vet. App. 4 
(2003).  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The March 2002 Board decision, granted service connection 
for lumbosacral scoliosis with degenerative disc disease of 
the lumbar spine and degenerative joint disease of the 
lumbosacral spine.

2.  Degenerative joint disease of the cervical spine is 
causally related to the service-connected low back 
conditions.


CONCLUSION OF LAW

Degenerative joint disease of the cervical spine is 
proximately due to or the result of the service-connected low 
back conditions.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for service connection for a cervical spine disability, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any cervical spine 
disorder and to obtain an opinion as to the etiology of any 
cervical spine disorder found.  He and his attorney have been 
provided with a statement of the case that discusses the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notifies them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's attorney has been given the opportunity to submit 
written argument.  In a May 2001 letter, the RO notified the 
veteran of evidence needed to substantiate his claim.  This 
letter gave notice of what evidence the veteran needed to 
submit, and in 2002 and 2003 the Board undertook additional 
development to assist him in the development of the claim.  
The Board is also granting the requested benefit in this 
decision.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to him in the 
development of his claim as required by the VCAA or to give 
the attorney another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

A.  Factual Background

The veteran had active service from April 1942 to December 
1945.

Service documents show the veteran was awarded the Asiatic 
Pacific Service Medal, Good Conduct Medal, Philippines 
Liberation Ribbon, World War II Victory Medal, and the Purple 
Heart Medal.  Various articles show that the veteran's unit 
engaged in combat with the enemy in Guam, another article 
reveals that the veteran engaged in combat with the enemy in 
the Pacific, and a letter from the veteran to his mother 
during World War II shows that he served in Guam.

Service medical records for the veteran are not available.  
Various attempts to obtain those records from the National 
Personnel Records Center (NPRC) have been unsuccessful.  The 
NPRC has advised the RO that the veteran's service medical 
record were destroyed in a fire at that Center.  Service 
department sick reports received from the NPRC show that the 
veteran was hospitalized and on sick call on various dated in 
1942 and 1943 for medical problems that are not shown.

The veteran testified at hearings before a hearing officer at 
the RO in November 1993 and August 1994, and before the 
undersigned sitting at the RO in November 1997.  His 
testimony was to the effect that he had back problems in 
service.  At the November 1997 hearing, he testified to the 
effect that he had curvature of the spine and back pain at 
the time of his entry into service and that the back pain got 
significantly worse in combat.  

VA medical records show that the veteran was treated and 
evaluated for back problems in the 1980's and 1990's.  A VA 
report reveals that X-rays of his cervical spine in November 
1982 demonstrated hypertrophic spurring anterior and 
posterior of the vertebral bodies from C3 to C7 with 
encroachment of the neural foramina, bilaterally, more so on 
the right than left.  Reports of his treatment and evaluation 
after November 1982 reveal that he has degenerative joint 
disease of the cervical spine.

In August 2001, the veteran underwent a VA examination 
pursuant to a May 2001 Board remand in order to determine the 
nature of any back disorder and to obtain an opinion as to 
the etiology of any back disorder found.  The examiner 
concluded that the veteran had lumbosacral scoliosis, 
advanced degenerative disc disease of the lumbar spine, and 
degenerative joint disease of the lumbosacral spine.  The 
examiner opined that the degenerative disc disease of the 
lumbar spine and the degenerative joint disease of the 
lumbosacral spine were more likely than not the result of the 
lumbosacral scoliosis.  

In the March 2002 decision, the Board found that the evidence 
showed the veteran had engaged in combat with the enemy 
during World War II, that lumbosacral scoliosis preexisted 
his entry into service, that the preservice lumbosacral 
scoliosis increased in severity during service, and that the 
degenerative disc disease of the lumbar spine and 
degenerative joint disease of the lumbosacral spine were more 
likely than not the result to the lumbosacral scoliosis.  The 
Board granted service connection for lumbosacral scoliosis 
with degenerative disc disease of the lumbar spine and 
degenerative joint disease of the lumbosacral spine.

In March 2002 and February 2003, the Board returned the 
report of the veteran's VA medical examination in August 2001 
to the examiner for the preparation of an addendum to that 
report that included an opinion as to the etiology of the 
veteran's degenerative disc disease of the cervical spine.  
In an addendum dated in April 2003, the examiner opined that 
it was more likely than not the veteran's degenerative joint 
disease of the cervical spine was directly related to the 
degenerative disk and joint disease of the lumbosacral spine.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the Court has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 2002).

In this case, the record shows that service connection is in 
effect for lumbosacral scoliosis with degenerative disc 
disease of the lumbar spine and degenerative joint disease of 
the lumbosacral spine.  The medical evidence reveals that the 
veteran has degenerative joint disease of the cervical spine 
that was first demonstrated many years after service.  In 
2002 and 2003, the Board requested an opinion from the 
examiner who conducted the VA examination of the veteran's 
back in August 2001 as to the etiology of the veteran's 
degenerative joint disease of the cervical spine.  In an 
addendum dated in April 2003 to the report of the veteran's 
VA examination in August 2001, the examiner opined that the 
veteran's degenerative joint disease of the cervical spine 
was more likely than not directly related to the degenerative 
disc disease and joint disease of the lumbosacral spine.  
There is no medical opinion in the record to refute the 
opinion of this examiner, and this examiner's opinion is 
consistent with the overall evidence of record, including the 
veteran's testimony and statements regarding the worsening of 
his back condition in combat during World War II.  

The Board finds that the evidence indicates the veteran's 
degenerative joint disease of the cervical spine is 
proximately due to or the result of his service-connected low 
back conditions.  Hence, the evidence supports granting 
service connection for degenerative joint disease of the 
cervical spine, and the veteran's claim for this benefit is 
granted.



ORDER

Service connection for degenerative joint disease of the 
cervical spine is granted.


REMAND

The August 2001 RO rating decision granted service connection 
for bilateral hearing loss and assigned a zero percent 
evaluation; granted service connection for bilateral tinnitus 
and assigned a 10 percent evaluation, effective from August 
2001; and denied a compensable evaluation based on multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.  In correspondence dated in 
January 2002, the veteran disagreed with the evaluation 
assigned for the bilateral hearing loss, the effective date 
assigned for the 10 percent evaluation for the bilateral 
tinnitus, and the denial of a compensable evaluation based on 
multiple noncompensable service-connected disabilities.  
38 C.F.R. §§ 20.201 and 20.300 (2001).  A review of the 
record indicates that those issues have not been made 
subjects of a statement of the case, and they should be.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  The Board may not address those 
issues until the veteran has been sent a statement of the 
case and submits a substantive appeal.  38 C.F.R. § 20.200 
(2002); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In view of the above, the case is REMANDED to the RO for the 
following action:

The RO should send the veteran and his 
attorney a statement of the case on the 
issues of entitlement to a higher rating 
for bilateral hearing loss, initially 
assigned a zero percent evaluation, 
effective from November 1993; entitlement 
to an effective date earlier than August 
2001 for the grant of service connection 
for bilateral tinnitus; and entitlement 
to compensable evaluation based on 
multiple noncompensable service-connected 
disabilities under the provisions of 
38 C.F.R. § 3.324.  They should be 
advised of the need to submit a 
substantive appeal, VA Form 9, within 60 
days to complete the appeal process with 
regard to these issues.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



